Citation Nr: 0204829	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  98-00 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's lumbar spine degenerative disc disease with 
radiculitis, currently evaluated as 40 percent disabling.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney





INTRODUCTION

The veteran had active service from February 1991 to November 
1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
both increased disability evaluations for the veteran's 
service-connected lumbar degenerative disc disease with 
radiculitis and post-concussion syndrome and a total rating 
for compensation purposes based on individual 
unemployability.  In August 1998, the Board informed the 
veteran and his attorney in writing that it proposed to 
dismiss all issues except for the veteran's entitlement to an 
increased evaluation for his lumbar degenerative disc disease 
with radiculitis and a total rating for compensation purposes 
based on individual unemployability due to his failure to 
perfect a timely substantive appeal from those issues.  In 
September 1998, the veteran responded that he had no further 
argument to offer as to the adequacy of his substantive 
appeal and did not desire a hearing.  In December 1998, the 
Board denied both an increased evaluation for the veteran's 
lumbar spine disorder and a total rating for compensation 
purposes based on individual unemployability.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In September 1999, the Court 
granted the parties' September 1999 Joint Motion for Remand; 
vacated the Board's December 1998 decision; and remanded the 
veteran's appeal to the Board.  

In June 2000, the Board remanded the veteran's claims to the 
RO for additional action consistent with the Joint Motion for 
Remand.  The veteran has been represented throughout this 
appeal by R. Edward Bates, Attorney.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claims to the Department of Veterans Affairs (VA) 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of extraschedular 
ratings under 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2001).  
Those regulations provide that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  The veteran's lumbar spine disability has been shown to 
be productive of no more than severe intervertebral disc 
syndrome with recurring attacks and intermittent relief; 
motion of the lumbar spine is not more than severely 
restricted.  

2.  Service connection is currently in effect for lumbar 
spine degenerative disc disease with radiculitis evaluated as 
40 percent disabling; left knee anterior cruciate ligament 
tear residuals with degenerative joint disease evaluated as 
10 percent disabling; right knee anterior cruciate ligament 
tear residuals with meniscectomy residuals evaluated as 10 
percent disabling; cervical spine degenerative disc disease 
with radiculitis evaluated as 10 percent disabling; and 
post-concussion syndrome evaluated as 10 percent disabling.  
The veteran has a combined 60 percent rating.  

3.  The veteran has an Associate of Science in electronic 
engineering technology degree.  He has occupational 
experience as a procurement officer, a processing supervisor, 
a construction worker, a carpet installer, a landscaper, and 
a tiler.  He reported last working on a full-time basis in 
1994.  

4.  The veteran is not precluded from substantially gainful 
employment consistent with his education and his occupation 
experience by reason of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the veteran's lumbar degenerative disc disease with 
radiculitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (2001).  

2.  The criteria for a total rating for compensation purposes 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of the veteran's entitlement to an 
increased evaluation for his lumbar spine disorder and a 
total rating for compensation purposes based on individual 
unemployability, the Board observes that the VA has secured 
or attempted to secure all relevant VA and private medical 
records to the extent possible. The veteran has not 
identified any relevant documentation which has not been 
incorporated into the record.  There remains no issue as to 
the substantial completeness of the veteran's claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  The VCAA since has been 
codified at 38 U.S.C. §§ 5102, 5103, 5103A and 5107 (West 
Supp. 2001), and the implementing regulations are found at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.126).  The veteran has been 
advised by the statement of the case and the supplemental 
statement of the case of the evidence that would be necessary 
for him to substantiate his claims.  The veteran has been 
afforded VA examinations for compensation purposes.  
The examination reports are of record.  Any duty imposed by 
VCAA, including the duty to assist and to provide 
notification, has been met.  


I.  Lumbar Spine

A.  Historical Review

A June 1994 Army medical evaluation board report reflects 
that the veteran was diagnosed with mild lumbar spine 
degenerative disc disease with radiculitis.  The veteran's 
disability was noted to render him medically unacceptable.  
The report of a January 1995 VA examination for compensation 
purposes notes that the veteran complained of lumbosacral 
pain.  On evaluation, the veteran exhibited a limitation of 
forward bending to 15 degrees due to back pain and no 
objective lumbosacral spine pathology.  Contemporaneous 
computerized tomography studies of the lumbar spine revealed 
a bulging annulus at the level of L3-4 and a left paracentral 
herniated disc at the level of L4-5 with thecal sac and left 
L5 nerve root compression.  The veteran was diagnosed with 
lumbar spine discogenic disease by history.  In June 1995, 
the RO established service connection for lumbar degenerative 
disc disease with radiculitis and assigned a 40 percent 
evaluation for that disability under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293.  


B.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Severe limitation of 
motion of the lumbar segment of the spine warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2001).  Ankylosis of the lumbar spine will be rated at 40 
percent when in a favorable position and 50 percent when in 
an unfavorable position.  38 C.F.R. § 4.71a, Diagnostic Code 
5289 (2001).

A 40 percent evaluation is warranted for severe 
intervertebral disc disease with recurring attacks and 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain, demonstrable muscle spasms, and absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc) and little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7 (2001).  

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, "involves loss of range of motion because the 
nerve defects and resulting pain associated with injury to 
the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae."  The Acting 
General Counsel clarified that a veteran cannot be evaluated 
under both Diagnostic Code 5293 for intervertebral disc 
syndrome based in part upon limitation of motion and 
Diagnostic Code 5292 (limitation of motion of the lumbar 
spine) due to the provisions of 38 C.F.R. § 4.14 prohibiting 
the evaluation of "an identical manifestation under two 
different diagnoses."  VAOPGPREC 36-97 (Dec. 12, 1997).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).  The Court 
has held that the RO must analyze the evidence of pain 
including during flare-ups, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40 
(2001), which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  If feasible, these determinations should be 
expressed in terms of the degree of additional range of 
motion loss or ankylosis.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

At a January 1997 VA examination for compensation purposes, 
the veteran complained of constant back pain which radiated 
down his left leg and occasional left leg numbness.  On 
orthopedic evaluation, the veteran exhibited a lumbar range 
of motion of flexion to 20 degrees, no backward extension, 
lateral flexion to 15 degrees on the right and to 20 degrees 
on the left, and bilateral rotation to 15 degrees with 
objective evidence of pain on motion; decreased left lower 
extremity sensation in the L5-S1 root distribution; and no 
lower extremity reflex or motor defect.  The veteran was 
diagnosed with a L4-5 herniated disc with radiculitis and 
lumbar myositis.  On neurologic evaluation, the veteran 
exhibited back tenderness; substantial anterior and posterior 
limitation of back mobility; a lesser degree of limitation of 
lateral mobility of the spine; intact sensation; and 
symmetrical 1+ plus reflexes.  The veteran was diagnosed with 
cervical lumbar syndrome with mechanical difficulties, 
limitation of motion, and no evidence of either radiculopathy 
or myelopathy.  

Written statements from the veteran, the veteran's 
sister-in-law, and his mother-in-law dated in November 1997 
indicate that the veteran's service-connected disabilities 
were manifested by pain, fatigue, and an inability to bend.  
The veteran's disabilities impaired both his concentration 
and his ability to walk or to stay in any one position for 
prolonged periods.  He was unable to work due to his 
service-connected disorders.  

At a February 2001 VA examination for compensation purposes, 
the veteran complained of back pain associated with lifting 
and prolonged walking.  On examination, the veteran exhibited 
a lumbar spine range of motion of flexion to 50 degrees, 
extension to 20 degrees, and bilateral lateral bending to 30 
degrees with pain; a spotty sensory deficit in a non-anatomic 
distribution over the lower extremities; and no muscle spasm, 
lower extremity muscle weakness, or reflex deficit.  The VA 
examiner commented that the veteran's lumbar range of motion 
was reduced as compared to normal due to pain.  The physician 
found no indication of lumbar spine fatigue, incoordination, 
or instability.  

At an April 2001 VA neurological examination for compensation 
purposes, the veteran complained of low back pain which 
rendered him unable to work and intermittent left lower 
extremity numbness.  On examination, the veteran exhibited 
patchy and inconsistent bilateral lower extremity pinprick 
and temperature changes in a stocking distribution which 
followed no anatomic distribution and bilateral 2+ deep 
tendon reflexes.  The physician commented that the veteran 
did not exhibit any current neurological deficits.  The 
examination findings were found to be consistent with those 
reported at the February 2001 VA examination for compensation 
purposes.  


The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
lumbar spine disability has been repeatedly found to be 
manifested by significant lumbar spine limitation of motion 
due to pain and essentially no objective findings of current 
neurological deficit.  The 40 percent rating currently in 
effect contemplates severe limitation of motion, which is the 
maximum rating for limited motion under Diagnostic Code 5292.  
If a higher rating is to be assigned based on limited motion, 
ankylosis would have to be demonstrated.  Ankylosis is not in 
fact present, as the veteran does still retain some motion of 
the lumbar spine.  Moreover, considering the disability from 
a functional point of view as required by DeLuca, there would 
still be no basis for an award of a higher rating.  Assuming 
for the moment solely for the sake of argument, that the 
complaints of pain represented loss of motion in excess of 
severe, a higher rating would still not be in order as 
ankylosis of the lumbar spine in a favorable position would 
still only warrant a 40 percent rating.  There is absolutely 
nothing in the record to suggest that the veteran is so 
functionally disabled as to be consistent with ankylosis in 
an unfavorable position.  To the contrary, judging from the 
comments on recent examination, there is no functional 
disablement present beyond that contemplated by the actual 
motion demonstrated on examination.  While the veteran has 
reported subjective radiating back pain, he has not been 
found to exhibit objective clinical findings of muscle spasm, 
absent ankle jerks, or other neurological evidence consistent 
with the site of the diseased disc.  The Board finds that the 
veteran's lumbar spine disability picture more closely 
approximates the criteria for a 40 percent evaluation as 
opposed to a 60 percent evaluation under Diagnostic Code 
5293.  Accordingly, an evaluation in excess of 40 percent is 
denied.  38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2001).  



II.  Total Rating

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any nonservice-connected disorders.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341 
(2001).  The provisions of 38 C.F.R. § 4.16(a) (2001), 
elaborate, in pertinent part, that: 

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities:  Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  For the above purpose of one 60 
percent disability, or one 40 percent 
disability in combination, the following 
will be considered as one disability: (1) 
Disabilities of one or both upper 
extremities, or of one or both lower 
extremities, including the bilateral 
factor, if applicable, (2) disabilities 
resulting from common etiology or a 
single accident, (3) disabilities 
affecting a single body system, e.g. 
orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, 
(4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided 
further that the existence or degree of 
nonservice-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such 
service-connected disabilities render the 
veteran unemployable.  

Service connection is currently in effect for lumbar spine 
degenerative disc disease with radiculitis evaluated as 40 
percent disabling; left knee anterior cruciate ligament tear 
residuals with degenerative joint disease evaluated as 10 
percent disabling; right knee anterior cruciate ligament tear 
residuals with meniscectomy residuals evaluated as 10 percent 
disabling; cervical spine degenerative disc disease with 
radiculitis evaluated as 10 percent disabling; and 
post-concussion syndrome evaluated as 10 percent disabling.  
The veteran has a combined 60 percent rating.  

The veteran has an Associate of Science degree in electronic 
engineering technology.  He has occupational experience as a 
procurement officer, a processing supervisor, a construction 
worker, a landscaper, a carpet installer, and a tiler.  
He reported last working on a full-time basis in 1994.  

In his October 1996 Veterans Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
veteran reported that he had not been employed since service 
separation.  He stated that he became too disabled to work in 
August 1993.  

At a January 1997 VA psychiatric examination for compensation 
purposes, the veteran reported that he was currently 
attending school.  The examiner commented that while the 
veteran had multiple medical problems, he could work at 
whatever job he could find from a psychiatric standpoint.  

The November 1997 written statements from the veteran, the 
veteran's sister-in-law, and his mother-in-law indicate that 
the veteran's service-connected disabilities rendered him 
unable to work.  A February 1998 VA Special Report of 
Training (Under Chapter 31, Title 38, U.S.C.) (VA Form 28-
1905d) notes that the veteran was making borderline 
satisfactory progress in an Associate of Science electronic 
engineering technology degree program.  The VA case manager 
anticipated that the veteran would successfully complete his 
rehabilitation plan if his English language skills did not 
impede his progress.  

An April 2000 VA Special Report of Training (Under Chapter 
31, Title 38, U.S.C.) (VA Form 28-1905d) states that the 
veteran was currently unemployed.  He wanted to start seeking 
employment in his chosen field of electronics engineering 
technology as he was scheduled to graduate from his degree 
program next term.  The veteran was pessimistic about his 
employment possibilities due to his service-connected 
disabilities.  The VA case manager stated that the veteran 
was on course to graduate in August 2000.  

A July 2000 VA Special Report of Training (Under Chapter 31, 
Title 38, U.S.C.) (VA Form 28-1905d) conveys that the veteran 
had completed all of the requirement for his electronics 
engineering technology Associate of Science degree.  
He reported that he had begun his job search.  An August 2000 
written statement from the veteran's attorney reiterates that 
the veteran had not been employed following service 
separation.  

A September 2000 memorandum from the Florida State Department 
of Labor and Employment Security indicates that the veteran 
had been referred for a number of positions.  The veteran 
stated that he had not been hired due to his lack of training 
necessary to work as an electronics technician.  He was 
reported to have been placed in an advanced electronics 
training program at a junior college to obtain the skills 
required for an above entry level position.  An October 2000 
Florida State Department of Labor and Employment Security 
memorandum from the Florida State Department of Labor and 
Employment Security notes that the veteran's prior Chapter 31 
training did not give him the type of skills which he needed 
to get the kind of job which he wanted in electronics.  

A September 2000 VA Special Report of Training (Under Chapter 
31, Title 38, U.S.C.) (VA Form 28-1905d) conveys that the 
veteran had been rehabilitated to the point of where 
employability had been achieved.  The veteran was reported to 
be pursuing additional training in lieu of employment which 
would enhance his ability to obtain employment consistent 
with his aptitudes, interests, and abilities.  

At the February 2001 VA examination for compensation 
purposes, the veteran reported that he experienced back pain 
associated with lifting and walking for prolonged periods of 
time.  At the April 2001 VA examination for compensation 
purposes, the veteran reported that he was studying to obtain 
a Bachelor of Science degree.  He stated that he had not been 
employed since service separation.  The veteran believed that 
he was unable to work due to his back pain.  The VA examiner 
stated there was "little objective evidence on today's 
examination of serious restriction or disability."  It was 
acknowledged that the veteran could develop more disabling 
pain or radicular symptoms with a higher level of activity.  

The veteran does meet the percentage requirements set forth 
in 38 C.F.R. § 4.16(a) (2001) in that his disabilities 
affecting the musculo-skeletal system carry a combined 60 
percent rating, he is considered to have a single disability 
rated at 60 percent.  While acknowledging that his 
service-connected disorders clearly are of such nature and 
severity as to prevent him from engaging in employment 
requiring significant and prolonged physical exertion, the 
Board finds that the veteran is not precluded from 
substantial gainful employment consistent with his education 
and work experience by reason of his disabilities.  No 
competent medical professional has determined that the 
veteran's service-connected disabilities render him 
unemployable.  Indeed, the veteran undertook and successfully 
completed an Associate of Science degree program in 
electronic engineering technology through a VA Chapter 31 
program.  He has reported currently working towards a 
Bachelor of Science degree in order to obtain a higher than 
entry level position in his chosen field.  The veteran's VA 
Chapter 31 case manager, who would seemingly have a 

certain degree of expertise in such matters, has indicated 
that the veteran had achieved employability.  Accordingly, 
the Board concludes that a total rating for compensation 
purposes based on individual unemployability is not 
warranted.  


ORDER

An increased evaluation for the veteran's lumbar spine 
degenerative disc disease with radiculitis is denied.  

A total rating for compensation purposes based on individual 
unemployability is denied.  


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

